Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 10, 2018

                                      No. 04-17-00405-CR

                                      The State of TEXAS,
                                           Appellant

                                                v.

                                     Callie Mae MERRITT,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 6014
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        After we granted Appellee’s first, second, and third motions for extensions of time to file
the brief, Appellee’s brief was due on April 2, 2018. On April 9, 2018, Appellee filed a fourth
motion for an extension of time to file the brief and the brief.
       Appellee’s fourth motion is GRANTED. Appellee’s brief is deemed timely filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court